DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1 and 9 are currently pending.  This office action is in response to the amendment filed on 07/14/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Kobayashi (Kobayashi, Hiroki et al “Dual Temperature and PH Responsive Fluoresence Molecular Probe for Cellualar Imaging Utilizing a PNIPAAm-Fluorescein Copolymer” August 2009 Analytical Sciences Vol 25 Issue 8 pgs 1043-1047).
Concerning claim 1, Ohwada teaches a fluorescent temperature sensor that uses a polyacrylamide with a built in fluorophore (paragraph 0004) where the acrylamide is indicated to cause a change in fluorescent intensity as temperature rises due to phase transmission (paragraph 0002) indicating that the acrylamide monomer is a thermosensitive unit. The polymer is further indicated to have a ion like unit in the polymer (paragraph 0006).  This polymer is indicated to be used in a temperature measuring method which can be used for example for measuring the temperature inside cells (paragraph 0025). The copolymer is indicated to have fluorescent change due to a heat sensitive response (paragraph 0089). 
Ohwada further teaches an example of the polymer which is made from monomers having a structure of (paragraph 0105)

    PNG
    media_image1.png
    241
    560
    media_image1.png
    Greyscale

The NTBAM monomer would correspond to a thermoresponsive unit that would have an acrylamide basic skeleton and have the structure that is claimed in claim 5, the quaternary ammonium monomer would correspond to the claimed cationic unit which is a monomer that contains a ionic functional group having one or more positive charges and which corresponds to the structure of claim 3 when W is NH-C(=O) Q is a C3 alkylene and Y is N+(CH3)3 and the remaining unit referred to by Ohwada as DBD-AA would correspond to the claimed fluorescent unit which has the claimed structure of claim 6 where X2 is NCH3, Q is a C2 alkylene X3 is a NCH3 and Ar is a 9 membered aromatic ring that is substituted by SO2NCH3 . 
Ohwada also teaches that the ratio of the monomer units is NTBAM:APTMA:DBD-AA=85.3:14.7:0.086 which has the ionic monomer of b having an amount of 14.7 which is outside the claimed range of 2 to 10. 
Ohwada broadly teaches the presence of an ionic monomer in the polymer of the quaternary ammonium monomer indicated in the monomer above is an example (paragraph 0010-0011). Ohwada teaches other polymers which include the ionic monomer and have a value of the ionic monomer which is within the range of 2-10 % (paragraph 0101 and 0103). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Ohwada does not specifically teach the claimed method with a step of mixing the copolymer with cells in a solvent or the particular claimed amount of the ionic monomer of b having. 
Ohwada indicates the copolymer can be used for measuring the temperature inside a cell and that the method for introducing the copolymer into the cells in not particularly limited but is considered that the copolymer can be introduced by culturing cells in a medium to  which the copolymer can be introduced (paragraph 0091). Ohwada further indicates that the polymers are used inside living cells (paragraph 0027).  It should be noted that N-isopropylacrylamide is within the range of monomer indicated to be used by Ohwada (paragraph 0008) and other polymers of Ohwada are made with N-isopropylacrylamide (Paragraph 0103). 
Kobayashi is drawn to an copolymer of N-isopropyl acrylamide and fluorescein which is used as a molecular probe for cellular imaging that has a response to temperature due to the phase transition of the acrylamide (abstract) and teaches that the N-isopropylacrylamide and fluorescein acrylate copolymer is added to cells by exposing the cells to the polymer in a DMEM and Fetal bovine serum solution (pg 1044 column 2 paragraph 5). These components would be considered to be a solvent and so this method would be considered to be mixing the fluorescent copolymer with cells in a solvent.  The polymer is indicated to be internalized into the cells thought the membrane (pg 1047 column 1 paragraph 1).  
Ohwada teaches that the copolymer is used to measure a temperature in a living cell and Kobayashi teaches useful method of providing a thermoresponsive acrylamide fluorescent copolymer to be used as a temperature sensitive probe into in a cell which comprises the step of mixing the copolymer with cells in a solvent as such would be a useful method for allowing the polymer of Ohwada to measure the temperature in a living cell, and would additionally be obvious to use the claimed amount of the ionic monomer indicated by the claimed value of b because Ohwada teaches that the ionic monomer can be present in an amount of from 2-15 mol% which is an overlapping range with the claimed range. 

4.	Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Kobayashi (Kobayashi, Hiroki et al “Dual Temperature and PH Responsive Fluorescence Molecular Probe for Cellular Imaging Utilizing a PNIPAAm-Fluorescein Copolymer” August 2009 Analytical Sciences Vol 25 Issue 8 pgs 1043-1047) as applied to claim 1 above, and further in view of Uchiyama ( Uchiyama, Seiichi et al “Modulation of the Sensitive Temperature Range of Fluorescent Molecular Thermometers Based on Thermoresponsive Polymers” 2004 Analytical Chemistry 76 pg 1793-1798).
Concerning claims 9 Ohwada in view of Kobayashi teaches the method of claim 1 as is indicated above. 
Ohwada in view of Kobayshi does not specifically indicate that multiple thermoresponsive units are present in the copolymer.  Ohwada does indicate that a wide temperature range is useful for the 

    PNG
    media_image2.png
    181
    248
    media_image2.png
    Greyscale

Where R1 is hydrogen or C1-3 alkyl and R4 and R5 can be hydrogen or C1-20alkyl or R4 and R5 are together with the nitrogen atom forms a 4 to 8 membered nitrogen containing heterocycle.  As such Ohwada teaches the general structure of the claimed thermoresponsive monomer unit of claim 5 having the formula (a).
Uchiyama is drawn to fluorescent molecular thermometers using acrylamide monomers (pg 1793 column 1 paragraph 2) and indicates that copolymers having two kinds of acrylamide derivatives undergoes phase transition and that it Lower critical solution temperature was well related to its unit ratio and the lower critical solution temperature of the two corresponding acrylamides (pg 1794 column 1 paragraph 2).  The use of two different acrylamide units in the copolymer allows for modulating the sensitive temperature range of fluorescent molecular thermometers (pg 1794 column 1 paragraph 3). The different acrylamide monomers indicated to be used are indicated to include (pg 1793 column 2 Figure 1)

    PNG
    media_image3.png
    327
    477
    media_image3.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the polymer of Ohwada in the method of Ohwada in view of Kobayshi to use multiple temperature sensitive acrylamide monomer units in the polymer of Ohwada as is taught by Uchiyama for the purpose of tailoring the temperature range over which the polymer can be used as a thermometer. 


5.	Claims 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Pelah (Pelah, Avishay et al “Protein manipulation by stimuli-responsive polymers encapsulated in erythrocyte ghosts” 2009 Soft Mater 5 (5) 1006-1010).
Concerning claim 1 Ohwada teaches a fluorescent temperature sensor that uses a polyacrylamide with a built in fluorophore (paragraph 0004) where the acrylamide is indicated to cause a change in fluorescent intensity as temperature rises due to phase transmission (paragraph 0002) indicating that the acrylamide monomer is a thermosensitive unit. The polymer is further indicated to 
Ohwada further teaches an example of the polymer which is made from monomers having a structure of (paragraph 0105)

    PNG
    media_image1.png
    241
    560
    media_image1.png
    Greyscale

The NTBAM monomer would correspond to a thermoresponsive unit that would have an acrylamide basic skeleton and have the structure that is claimed in claim 5, the quaternary ammonium monomer would correspond to the claimed cationic unit which is a monomer that contains a ionic functional group having one or more positive charges and which corresponds to the structure of claim 3 when W is NH-C(=O) Q is a C3 alkylene and Y is N+(CH3)3 and the remaining unit referred to by Ohwada as DBD-AA would correspond to the claimed fluorescent unit which has the claimed structure of claim 6 where X2 is NCH3, Q is a C2 alkylene X3 is a NCH3 and Ar is a 9 membered aromatic ring that is substituted by SO2NCH3 . 
Ohwada also teaches that the ratio of the monomer units is NTBAM:APTMA:DBD-AA=85.3:14.7:0.086 which has the ionic monomer of b having an amount of 14.7 which is outside the claimed range of 2 to 10. 

Ohwada further teaches that the monomer having the ionic functional group can be present in an amount from 2-15 mol% (paragraph 0086) which is an overlapping range with the claimed range of from 2-10 mol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Ohwada does not specifically teach the claimed method with a step of mixing the copolymer with cells in a solvent or the particular claimed amount of the ionic monomer of b having. 
Ohwada indicates the copolymer of can be used for measuring the temperature inside a cell and that the method for introducing the copolymer into the cells in not particularly limited but is considered that the copolymer can be introduced by culturing cells in a medium to  which the copolymer can be introduced (paragraph 0091). Ohwada further indicates that the polymers are used inside living cells (paragraph 0027).  It should be noted that N-isopropylacrylamide is within the range of monomer indicated to be used by Ohwada (paragraph 0008) and other polymers of Ohwada are made with N-isopropylacrylamide (Paragraph 0103). 
Pelah is drawn to a temperature sensitive florescent PNIPAM polymer (abstract pg 1006 column 2 paragraph 3 pg 1007 column 1 paragraph 1) and indicates that that the florescent polymer inserted into erythrocyte ghosts by a electroporation method where polymer solution was mixed with the cells in an electroporation device using a particular solution after which the cells were centrifuged and suspended in phosphate buffer solution (pg 1007 column 2 paragraph 2).  This indicates an 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed method step of mixing the exemplary fluorescent copolymer of Ohwada with living cells in solvent because Ohwada teaches that the copolymer is used to measure a temperature in a living cell  and can use a electroporation method and Pelah teaches useful electroporation method for allowing a fluorescent thermoresponsive polymer to enter cells which includes the step of mixing the polymer with cells in a solvent,  and would additionally be obvious to use the claimed amount of the ionic monomer indicated by the claimed value of b because Ohwada teaches that the ionic monomer can be present in an amount of from 2-15 mol% which is an overlapping range with the claimed range. 

6.	Claims 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Pelah (Pelah, Avishay et al “Protein manipulation by stimuli-responsive polymers encapsulated in erythrocyte ghosts” 2009 Soft Mater 5 (5) 1006-1010)as applied to claim 1 above, and further in view of Uchiyama ( Uchiyama, Seiichi et al “Modulation of the Sensitive Temperature Range of Fluorescent Molecular Thermomters Based on Thermoresponseive Polymers” 2004 Analytical Chemistry 76 pg 1793-1798).
Concerning claim 9 Ohwada in view of Pelah teaches the method of claim 1 as is indicated above. 
Ohwada in view of Pelah does not specifically indicate that multiple thermoresponsive units are present in the copolymer.  Ohwada does indicate that a wide temperature range is useful for the copolymer (paragraph 0026). Ohwada additionally indicates that monomers that can be used in the polymer include those having a structure of (paragraph 0008)

    PNG
    media_image2.png
    181
    248
    media_image2.png
    Greyscale

Where R1 is hydrogen or C1-3 alkyl and R4 and R5 can be hydrogen or C1-20alkyl or R4 and R5 are together with the nitrogen atom forms a 4 to 8 membered nitrogen containing heterocycle.  As such Ohwada teaches the general structure of the claimed thermoresponsive monomer unit of claim 5 having the formula (a).
Uchiyama is drawn to fluorescent molecular thermometers using acrylamide monomers (pg 1793 column 1 paragraph 2) and indicates that copolymers having two kinds of acrylamide derivatives undergoes phase transition and that it Lower critical solution temperature was well related to its unit ratio and the lower critical solution temperature of the two corresponding acrylamides (pg 1794 column 1 paragraph 2).  The use of two different acrylamide units in the copolymer allows for modulating the sensitive temperature range of fluorescent molecular thermometers (pg 1794 column 1 paragraph 3). The different acrylamide monomers indicated to be used are indicated to include (pg 1793 column 2 Figure 1)

    PNG
    media_image3.png
    327
    477
    media_image3.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the polymer of Ohwada in the method of Ohwada in view of Pelah to use multiple temperature sensitive acrylamide monomer units in the polymer of Ohwada as is taught by Uchiyama for the purpose of tailoring the temperature range over which the polymer can be used as a thermometer. 

Response to Arguments
7.	Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. Applicant argues that concerning the rejections over 103 that the presently claimed subject matter exhibits properties that would have been unexpected and surprising to person of ordinary skill in the art evidence of a “superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected” is evidence of non-obviousness, because “that which would have been surprising to a person of ordinary skill in a particular art would not have been obvious.” Jn re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995).
hus, even assuming arguendo a prima facie case can been established, which Applicant does not concede, Applicant’s unexpected results must still be considered — and it is submitted that they are sufficient to establish the non-obviousness of the claimed invention.+ 1 See e.g. Inre May, 197 USPQ 601 (C.C.P.A. 1978)); and Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). See also., Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1365 (Fed. Cir. 2008) (“[unexpected results] are not just a cumulative or confirmatory part of the obviousness calculus but constitute[] independent evidence of nonobviousness [emphasis added]’”). See also Crocs, Inc. v. Int’] Trade Comm’n, 598 F.3d 1294, 1310 (Fed. Cir. 2010) (“[o]bjective indicia can be the most probative evidence of nonobviousness in the record, and ... avert[s] the trap of hindsight.” See also Leo Pharmaceutical Products, Ltd. v. Rea, No. 12-1520 (Fed. Cir. Aug. 12, 2013) (“the objective indicia of nonobviousness [here] are crucial in avoiding the trap of hindsight when reviewing, what otherwise seems like, a combination of known elements ... [they] are the most ‘probative evidence of nonobviousness ... enabl[ing] the court to avert the trap of hindsight”).
In this connection, Applicant submits herewith a Rule 132 Declaration which demonstrates a surprising and unexpected lack of cytotoxicity of the compounds of the presently claimed invention.
For instance, the results depicted in Table 2 of the Declaration submitted herewith show that the tested compound of the presently claimed invention exhibits a remarkable lack of cytotoxicity. Whilst the tested compound that represents the closest art of record (more particularly, the compound of Example 5 of WO 2008/029770 (“Uchiyama ef al.”), see paragraph [0105] of WO 2008/029770) resulted in 0% cell viability (indicating very strong cytotoxicity), the tested compound of the presently claimed invention (“Example 3”) resulted in 92% cell viability (indicating incredibly low, and insignificant, cytotoxicity). And as Dr. Tsuji explains on page 4 of the Declaration, this lack of cytotoxicity of the compound of the claimed invention is completely unexpected.

In sum, the Declarant has stated that the compounds of the presently claimed invention exhibit unexpectedly low cytotoxicity, and has supported such with suitable proofs (i.e., a comparison against the closest art); in contrast, there is absolutely no evidence of record even tending to suggest that Applicant’s remarkable results could have been expected.
For at least these reasons, Applicant respectfully submits that the remarkably low cytotoxicity of the compounds of the presently claimed invention could not have been expected. 
This argument is not found to be persuasive as Ohwada indicates the copolymer of can be used for measuring the temperature inside a cell and that the method for introducing the copolymer into the cells in not particularly limited but is considered that the copolymer can be introduced by culturing cells in a medium to which the copolymer can be introduced (paragraph 0091). Ohwada further indicates that the polymers are used inside living cells (paragraph 0027).  The exemplary monomers indicated by Ohwada is indicated have ionic functional groups and particularly these functional groups are indicate to include quaternary ammonium compounds of a structure of N+R21R22R23 where the R groups can be C1-10 alkyl groups (paragraphs 0011 and 0012).   The affidavit provided by applicant on 07/14/2021 is provided to show the comparison between a NTBAM APTMA DBD-AA polymer and a NNPAM APTMA DBD-AA polymer. However the examples provided in the affidavit are not side by side comparable as they majority monomer in the different polymers is different (NNPAM vs NTBAM) not just the amount of the cationic unit.  As such the evidence provided by the affidavit does not provide a side by side comparison in order to determine unexpected results. Additionally applicant only provides one inventive example having an amount of the ATPMA cationic unit of approximately 5.7 mol% however applicant 
Kross (US 2004/0091448 A1) provides general evidence that cationic quaternary ammonium compounds including polymeric quaternary ammonium salts are known germicides (paragraph 0033) and that the quaternary ammonium compounds require a particular concentration to be effective as a germicides (paragraph 0040). 
As such one of ordinary skill in the art at the time of filling would know that quaternary ammonium monomers are a common antimicrobial monomer, which are often used to provide increased antimicrobial properties to a polymer.  It would not surprise one of ordinary skill in the art that reducing the amount of a known antimicrobial group would generally result in a polymer which does not as easily kill living cells. This is particularly true given Ohwada’s teaches of using the polymers in living cells and Ohwada’s general indication of the amount of the ionic monomer of the polymer can be present in an amount from 2-15 mol% (paragraph 0086). That a concentration near the highest amount of a monomer having a quaternary ammonium group would kill a particular type of cell and that a lower concentration of that same quaternary ammonium group would not be capable of killing a particular type of cell is not unexpected given that a certain concentration of the biocidal group would have to be present polymer to act as biocide and below this concentration the polymer would become less biocidal. As such given that the examples provided are not side by side comparable, do not indicate the full scope of the invention and the results provided do not appear to indicate an unexpected property, the rejections provided above are maintained. 
Conclusion
8.	 Claims 1 and 9 are currently pending.  No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763